MEMORANDUM OPINION


No. 04-07-00378-CV

Leticia O'BRIEN,
Appellant

v.

Thomas Michael O'BRIEN,
Appellee

From the County Court at Law No. 5, Bexar County, Texas
Trial Court No. 323335
Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	June 20, 2007

DISMISSED
	Before the court is appellant's motion for voluntary dismissal.  Appellant's motion to dismiss
is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of appeal are taxed
against the appellant.  See id. at (d). 
							Per Curiam